Citation Nr: 0500316	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-06 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1968 to March 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 RO decision.  

During the course of his appeal, the veteran was afforded a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in June 2004

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).   

Under the VCAA, VA is required to make reasonable efforts to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103 A(d).  The 
assistance provided by the VA will also include obtaining 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103 A(b).  

The veteran seeks an increased rating for PTSD.  He 
essentially contends that the level of impairment caused by 
his PTSD is more severe than contemplated by the 10 percent 
disability rating currently assigned under 38 C.F.R. § 4.130, 
Diagnostic Codes (DC) 9411-9440 (2004).  

Of record is a December 2002 VA medical examination, in which 
the examiner noted the veteran was alert and oriented in all 
spheres, and did not exhibit concentration problems, 
psychomotor irritation, suicidal or homicidal ideation, 
delusions or hallucinations, impulse control, or impaired 
judgment.  The report also indicated that the veteran 
appeared suspicious, with a mood described as more anxious 
than depressed, and an affect described as sad and labile.  
The examiner noted that the veteran's affect ranged from 
angry to tearful.  He diagnosed the veteran as having chronic 
mild PTSD and assigned a Global Assessment of Functioning 
(GAF) score of 68.  

In an October 2002 statement, a private medical examiner 
(T.K., M.D.) indicated that the veteran's diagnoses included 
major depressive disorder, with accompanying symptoms of 
chronic severe insomnia, and flashbacks.  In a November 2002 
statement, the same examiner indicated that the veteran met 
the diagnostic criteria for severe depression as well as 
PTSD.  

In a December 2002 statement, another private medical 
examiner, R.G., M.D.,  indicated that the veteran suffered 
from major depression.  

Lastly, in a February 2003 letter, S.H., M.S.W., indicated 
that the veteran suffered from extreme panic and major 
depression.  

In sum, the private and VA medical evidence, discussed above, 
is somewhat conflicting in reflecting the current extent of 
the veteran's psychiatric symptomatology which is 
attributable to his service-connected PTSD to the exclusion 
of other non-service connected conditions.  38 C.F.R. § 4.14.  
Further, it is noted that the November 2002, December 2002, 
and February 2003 private opinion letters were unaccompanied 
by actual treatment records.  On remand, the veteran should 
be afforded a comprehensive VA examination so that his 
current PTSD may be better assessed.  In addition, 
outstanding relevant medical evidence must be obtained from 
the veteran's VA and private physicians. 

The veteran indicated at his June 2004 Board hearing that he 
is in receipt of Social Security Administration (SSA) 
disability benefits; however, these records are not 
associated with the claims file.  On remand, an attempt 
should be made to obtain any outstanding SSA records. 

Accordingly, this case is remanded for the following actions:

1.  The RO should request any SSA 
decision and accompanying medical records 
submitted in support of any claim(s) by 
the veteran for disability benefits.  If 
the veteran has not and is not receiving 
SSA disability benefits, SSA needs to 
furnish a statement to that effect and to 
indicate whether the veteran has ever 
sought such benefits. 

2.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), not 
already submitted, which have treated him 
for his PTSD.  He should be provided with 
release forms and asked that a copy be 
signed and returned for each health care 
provider identified.  When the veteran 
responds, the RO should obtain records 
from each health care provider the 
veteran identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  

3.  The veteran should then be afforded a 
VA psychiatric examination to include 
psychological testing to determine the 
nature and severity of his PTSD.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  The examination report 
should include a description of the 
veteran's symptoms, clinical findings, 
and associated functional impairment 
which is attributable to his service-
connected PTSD, alone.  The examiner 
should provide medical findings in terms 
consistent with the current criteria for 
rating mental disorders under 38 C.F.R. 
§ 4.130, DC 9411-9440, should assign a 
GAF score, and explain the meaning of the 
numerical score assigned.  All findings 
should be reported in detail accompanied 
by a complete rationale.  

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case, and give the veteran and his 
representative an opportunity to respond 
thereto.  Thereafter, if indicated, the 
case should be returned to the Board for 
the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


